Case 1:18-cv-01164-STA-jay Document 71 Filed 06/26/20 Page 1 of 4                   PageID 891




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

                                            )
                                            )
TERRI PETERSON,                             )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )              No. 1:18-cv-01164-STA-jay
                                            )
                                            )
                                            )
WEST TN EXPEDITING, INC.,                   )
                                            )
       Defendant.                           )


        ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEY’S FEES


       Plaintiff Terri Peterson brought this action against West TN Expediting, Inc., alleging

violations of Title VII of the Civil Rights Act of 1964 (“Title VII”) and the Tennessee Human

Rights Act (“THRA”), Tenn. Code Ann. § 4-21-101. The case was tried by a jury. On February

21, 2020, the jury found in favor of Plaintiff on her claim that Defendant unlawfully retaliated

against her by terminating her employment in response to her reports of workplace sexual

harassment. The jury found in favor of Defendant on Plaintiff’s claim that she was subjected to a

sexually hostile work environment. Plaintiff was awarded $50,000 in back pay and fringe benefits

and $100,000 in punitive damages. (Ver., ECF No. 52; Judg., ECF No. 54.) Defendant then filed

a motion for new trial pursuant to Rule 59(a) of the Federal Rules of Civil Procedure. (ECF No.

57.) The Court denied that motion on June 26, 2020. (ECF No. 70.) Plaintiff has filed a motion

for attorney’s fees. (ECF No. 66.) Defendant has not responded to the motion. For the reasons set

forth below, Plaintiff’s motion is GRANTED.
Case 1:18-cv-01164-STA-jay Document 71 Filed 06/26/20 Page 2 of 4                        PageID 892




       “In any action or proceeding under” Title VII, “the court, in its discretion, may allow the

prevailing party ... a reasonable attorney’s fee ... as part of the costs.” 42 U.S.C. § 2000e-5(k). The

Supreme Court has directed that “a prevailing plaintiff should ordinarily recover an attorney’s fee

unless special circumstances would render such an award unjust.” Hensley v. Eckerhart, 461 U.S.

424, 429 (1983) (citation omitted). “The most useful starting point for determining the amount of

a reasonable fee is” the lodestar amount - “the number of hours reasonably expended on the

litigation multiplied by a reasonable hourly rate.” Id. at 433.

       Calculating the lodestar amount “does not end the inquiry,” however. Id. at 434. “There

remain other considerations that may lead the district court to adjust the fee upward or downward,

including the important factor of the ‘results obtained.’” Id. Factors that “may be relevant in

adjusting the lodestar amount,” Blanchard v. Bergeron, 489 U.S. 87, 94 (1989), are (1) the time

and labor required; (2) the novelty and difficulty of the questions; (3) the skill required to perform

the legal service properly; (4) the preclusion of other employment due to acceptance of the case

by the attorney; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time

limitations imposed by the client or circumstances; (8) the amount involved and the results

obtained; (9) the experience, reputation, and ability of the attorneys; (10) the “undesirability” of

the case; (11) the nature and length of the professional relationship between the attorney and the

client; and (12) awards in similar cases. Barnes v. City of Cincinnati, 401 F.3d 729, 745-46 (6th

Cir. 2005). The Supreme Court and the Sixth Circuit have cautioned that “many of these factors

usually are subsumed within the initial calculation of hours reasonably expended at a reasonable

hourly rate.” Geier v. Sundquist, 372 F.3d 784, 792 (6th Cir. 2004) (quoting Hensley, 461 U.S. at

434 n.9).




                                                  2
Case 1:18-cv-01164-STA-jay Document 71 Filed 06/26/20 Page 3 of 4                        PageID 893




       In the present case, as the prevailing party, Plaintiff requests the lodestar amount in the

amount of $114,760. This amount is arrived at by multiplying the number of hours expended by

her attorney on this matter (286.9 hours) by his hourly rate ($400 per hour). Plaintiff does not seek

an upward adjustment. The Court has reviewed the time sheet provided by Plaintiff’s counsel

(ECF No. 66-5) and the information he has submitted concerning the reasonableness of his hourly

rate (ECF Nos. 66-2, 66-4) and finds that both the amount of time expended and counsel’s hourly

rate are reasonable.

       The Court finds no reason for a downward adjustment, especially in light of the fact that

Defendant has not objected to the amount sought. See EEOC v. Dolgencorp, LLC, 899 F.3d 428,

436 (6th Cir. 2018) (stating that there is a presumption that the lodestar amount is a reasonable

fee); City of Burlington v. Dague, 505 U.S. 557, 562 (1992) (stating that there is a “strong

presumption” that the prevailing party is entitled to its full lodestar fee). Plaintiff achieved

excellent results. At the trial, Plaintiff’s counsel prepared for and examined all witnesses, most of

whom were employed or affiliated with Defendant, and did so without co-counsel. Plaintiff

prevailed on her retaliation claim against Defendant and obtained a substantial damages award.

See Waldo v. Consumers Energy Co., 726 F.3d 802, 824 (6th Cir. 2013) (upholding an attorney’s

fee award because the plaintiff “succeeded on a significant and central issue in the litigation” and

in ‘remedying a civil rights violation’ and ‘served as a private attorney general, vindicating a policy

that Congress considered of the highest priority’” (citation omitted)).

       The fact that Plaintiff was not successful on one claim does not warrant reducing her

attorney’s fees. When, as here, “claims are based on a common core of facts or are based on

related legal theories, for the purpose of calculating attorney fees they should not be treated as




                                                  3
Case 1:18-cv-01164-STA-jay Document 71 Filed 06/26/20 Page 4 of 4                        PageID 894




distinct claims, and the cost of litigating the related claims should not be reduced.” Jordan v. City

of Cleveland, 464 F.3d 584, 604 (6th Cir. 2006) (citation omitted).

       The Court concludes that Plaintiff has met her burden to show the reasonableness of the

attorney’s fee award that she seeks. Consequently, Plaintiff’s motion for attorney’s fees is

GRANTED, and the Court awards Plaintiff attorney’s fees in the amount of $114,760, plus post-

judgment interest from the date of the entry of judgment until the attorney’s fee award is paid in

full by Defendant. See Caffey v. Unum Life Ins. Co., 302 F.3d 576, 589-91 (6th Cir. 2002) (noting

that the post-judgment interest statute requires payment of interest on an award of attorney’s fees

as with any other award of damages).1

       IT IS SO ORDERED.

                                               s/ S. Thomas Anderson
                                               S. THOMAS ANDERSON
                                               CHIEF UNITED STATES DISTRICT JUDGE


                                               Date: June 26, 2020.




1
  Post-judgment interest for an attorney’s fee award is governed by 28 U.S.C. § 1961(a). In
relevant part, § 1961(a) provides, “Interest shall be allowed on any money judgment in a civil
case recovered in a district court.... Such interest shall be calculated from the date of the entry of
the judgment.” 28 U.S.C. § 1961(a).
                                                  4
